IN THE SUPREME COURT OF THE STATE OF DELAWARE

    TRAEVON DIXON,                            §
                                              §   No. 150, 2022
         Defendant Below,                     §
         Appellant,                           §
                                              §   Court Below–Superior Court
         v.                                   §   of the State of Delaware
                                              §
    STATE OF DELAWARE,                        §
                                              §   Cr. ID No. 1809015332 (S)
         Appellee.                            §

                              Submitted: May 31, 2022
                              Decided:   May 31, 2022

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                            ORDER

       After careful consideration of the notice to show cause and the parties’

responses,1 it appears to the Court that:

       (1)     On May 2, 2022, the appellant, Traevon Dixon, filed a notice of appeal

from a Superior Court order, dated March 23, 2022 and docketed on March 24, 2022,

denying his motion for postconviction relief. A timely notice of appeal was due on

or before April 25, 2022.2 The Senior Court Clerk issued a notice directing Dixon




1
 The appellant has also filed a motion for appointment of counsel in connection with this appeal.
Because we remand the matter to the Superior Court for further action and do not retain jurisdiction
of this appeal, the motion for appointment of counsel is denied as MOOT.
2
 See Del. Supr. Ct. R. 6(a)(iv) (providing that a notice of appeal must be filed “[w]ithin 30 after
entry upon the docket of a judgment or order in any proceeding for postconviction relief”).
to show cause why this appeal should not be dismissed as untimely filed under

Supreme Court Rule 6.

      (2)     In his response to the notice to show cause, Dixon states that he never

received a copy of the Superior Court order denying his motion for postconviction

relief. At the request of the Court, the State filed a response to the notice to show

cause, as well. The State attached to its response the Smyrna prison mail log, which

reflects that Dixon did not receive any mail from the Superior Court in March or

April 2022.

      (3)     Because the prison mail log supports Dixon’s assertion that he did not

receive the Superior Court’s March 23, 2022 order in time to file a timely appeal,

the State suggests that the matter be remanded to the Superior Court with directions

to re-issue the March 23, 2022 order so Dixon may file a timely notice of appeal.

We agree that the proper course of action is to remand this matter to the Superior

Court. Upon remand, the Superior Court shall re-issue the March 23, 2022 order.

      NOW, THEREFORE, IT IS HEREBY ORDERED that this matter is

REMANDED to the Superior Court for further action in accordance with this Order.

Jurisdiction is not retained.

                                       BY THE COURT:


                                       /s/ Karen L. Valihura
                                       Justice


                                          2